DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear whether the molecular formula of Formula (1) in Claim 3 has a strikethrough or an underline.  For purposes of Examination, the structure is considered part of the claim and is interpreted as an underline. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,4,6,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1284278 (EP ‘278).
As to Claim 1, EP ‘278 discloses a coating composition to make an electrically conductive fabric (pg. 2, bottom half and pg. 13, Example 1) where the conductive film is made of polyurethane (pg. 3, top half) and a silver containing particle (pg. 3, bottom half). 
However, EP ‘278 fails to disclose the content of the silver bearing conductor at 8 to 12  parts by weight and the polyurethane resin at 55 to 80 parts by weight.
As to the difference, the reference discloses the weight ratio of the polyurethane to silver containing particles as 1:1.1 to 1:20 (pg. 3, middle of page).  The Examiner further notes that the instantly claimed weight ratios range from 1:4.6 (12 parts resin to 55 parts conductor) to 1:10 (8 parts resin to 80 parts conductor).
It would have been obvious to one of ordinary skill in the art to understand that the claimed weight ranges of the conductive particle and polyurethane resin would be contemplated by the prior art disclosure as the prior art fully encompasses the weight ratios of the resin to conductive particles of the instant claims. 
As to Claim 2, EP ‘278 discloses the polyurethane containing isocyanates, glycerol and polyether polyols (middle to bottom of pg. 5).
However, EP ‘278 fails to disclose a catalyst. 
As to the difference, the Examiner notes the product by process claims and MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”  
It would have been obvious to one of ordinary skill in the art to understand the claimed polyurethane would not contain a catalyst in the structure of the polyurethane as the catalyst only facilitates the production of the polyurethane and thus the prior art structure would read upon the instant claimed polyurethane. 
As to Claim 4, the composition can contain silver plated flakes with a diameter of 1 to 100 microns (middle of pg. 4). 
As to Claim 6, the coating thickness can be 10 to 1000 micron (top of pg. 10). 
As to Claim 7, EP ‘278 fails to disclose the relative resistance property while the fabric is stretched.
As to the difference, EP ‘278 notes the fabric maintains high conductivity when subjected to mechanical stresses (top of pg. 11).
It would have been obvious to one of ordinary skill in the art to optimize the electrical properties such as resistance under stretching as conductive textiles are subjected to various mechanical stresses during use resulting in an obvious advantage of maintaining the electrical properties during use. 
As to Claim 8, EP ‘278  discloses a process whereby the coating composition is applied to a base cloth (pg. 13, Example 1) where a paste can be made (top half of pg. 10) which is comprised of the components discussed in Claim 1 and the paste is applied to a fabric and then dried at 150 deg C(Example 3, pg. 13) which the Examiner construes as equivalent to the “bake-drying step” of Claim 8. 
As to Claim 9, EP ‘278 discloses solvents including n-propanol present at up 20 weight percent in the dispersion medium (top half of pg. 8). 
As to Claim 10, EP ‘278 discloses paste compositions with viscosities of 300 to 30000 mPas which is equivalent to 300 to 30000 cP (pg. 9, middle of the page). 
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, there is no suggestion, teaching or motivation to utilize the polyurethane with the mole fractions of monomers required by Claim 3 or silver nanowires of the particular dimensions of Claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 11/3/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762